Citation Nr: 1512819	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to March 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

Regretfully, instead of immediately deciding these claims, the Board is remanding them to the Agency of Jurisdiction (AOJ) for further development.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, further development of these claims is essential to their fair disposition.

The Veteran attributes his bilateral (so left and right ear) hearing loss and tinnitus to noise exposure during his military service.  Specifically, he claims that he was repeatedly exposed to engine noise, and that this already has been conceded since his military occupational specialty (MOS) was diesel mechanic.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preliminary review of the Veteran's service treatment records (STRs) shows that he had an audiological evaluation in May 1988 for enlistment.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
20
10
5
10
5
LEFT
10
5
15
5
10

Also, the evaluating clinician noted the Veteran had tubes put in both ears at age 12, but further indicated the Veteran had "no hearing loss or problems", so presumably even as a result or consequence.  

The Veteran had another audiological evaluation in November 1988, however, so just a relatively few short months later that same year.  The puretone threshold levels in his right ear were 15, 15, 10, 25, and 20 decibels, in the relevant frequencies, and those in his left ear were 20, 10, 30, 25, and 30 decibels.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  So there is indication the Veteran had some measure of bilateral (right and left ear) hearing loss during that subsequent evaluation during his service.

But during his audiological evaluation the following year, in May 1989, the puretone threshold levels in the Veteran's right ear were 10, 10, 15, 15, and 20 decibels, in the relevant frequencies, and those in his left ear were 20, 5, 15, 10, and 30 decibels.  So there seemed to be some improvement from the results of his November 1988 audiological evaluation, although there still was indication of some hearing loss in his left ear in the highest frequency.


During yet another audiological evaluation in June 1990, so the year after that, the puretone threshold levels in his right ear were 10, 10, 10, 20, and 30 decibels, in the relevant frequencies, and those in his left ear were 10, 0, 20, 20, and 35 decibels.  Again, then, there was suggestion the Veteran had some measure of bilateral (right and left ear) hearing loss - albeit only in the highest frequency.

In response to his claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran had VA audiological evaluations in November 2009 and April 2010.  At the conclusion of the November 2009 audiological evaluation, the examiner commented that the Veteran did not have bilateral hearing loss for VA compensation purposes (meaning an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385), so no opinion was or indeed could be offered regarding etiology.  But at the conclusion of the April 2010 VA audiological evaluation, the examiner diagnosed mild-to-moderate sensorineural hearing loss in the right ear and mild-to-moderate mixed hearing loss in the left ear.  [Note:  A mixed hearing loss is partly sensorineural and partly conductive.]  The examiner observed that an otoscopy had revealed a former perforation in the right tympanic membrane (eardrum) and the left tympanic membrane appeared thickened.  She said Shallow Type C tympanograms were obtained bilaterally, which indicated retracted stiffened middle ear systems and ipsilateral acoustic reflexes were absent bilaterally.  Although the evidence suggested that some of the Veteran's hearing loss may be due to tube dysfunction, the examiner offered no opinion on the etiology of the Veteran's hearing loss, including especially in terms of its posited relationship with his military service.  

Regarding the Veteran's tinnitus, however, the examiner stated she could not resolve this issue of etiology (causation) without resorting to mere speculation.  She stated that the last audiological evaluation in service showed some mild hearing loss at the 4000 Hz bilaterally, but the November 2009 VA puretone threshold results showed hearing at the upper limits of normal at 4000 Hz as well as at all other frequencies, explaining that flat configuration was not typical of hearing loss or tinnitus due to noise exposure.   The examiner observed that the current puretone threshold results showed poorer thresholds than the November 2009 puretone threshold results but reliability was considered to be only fair.  In addition, she noted the Veteran's reports of occupational noise exposure (with ear protection) since retirement from military service.  The examiner explained that, because of the discrepancies between the Veteran's last audiological evaluation in service (noting there was no audiological evaluation at separation) and the November 2009 VA audiological evaluation showing his hearing better at 4kHz, in conjunction with questionable reliability on the current examination and no reports of tinnitus at the last VA audiological evaluation, she could not determine without speculation whether the Veteran's tinnitus was due to military noise exposure.

Statements like this, which are inconclusive, generally cannot be employed as suggestive of either existing disability or a linkage between the claimed disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

More recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  Similarly, in Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

In this circumstance, therefore, VA must ensure that any medical opinion, including one stating no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).  So it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  

Consequently, another VA audiological evaluation and opinion are needed concerning the etiology of Veteran's bilateral hearing loss and tinnitus.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological evaluation for further medical comment on:

(a) Whether the Veteran clearly and unmistakably had pre-existing bilateral hearing loss when beginning his service in June 1988.

(b) If he did, is there also clear and unmistakable evidence indicating this pre-existing bilateral hearing loss was not aggravated during or by his service, meaning not chronically (permanently) worsened beyond its natural progression.

(c) If, conversely, it is determined the hearing loss and/or tinnitus did NOT clearly and unmistakably pre-exist the Veteran's military service, what is the likelihood (very likely, as likely as not, or unlikely) these conditions instead incepted during his service from June 1988 to March 1992, or within a year of his discharge - so by March 1993, or are otherwise related or attributable to his service - in particular, the type of noise trauma alleged.

All additional diagnostic testing and evaluation needed to make these important determinations should be performed and all findings reported in detail.

The designated examiner must review the claims file, including a complete copy of this remand and the report of the prior VA compensation examination and opinions, for the pertinent medical and other history.

When providing this addendum opinion, the examining audiologist must consider the Veteran's exposure to traumatic noise by virtue of his MOS as a diesel mechanic, as well as in his post-service employment as a well driller.

"Clear and unmistakable" evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993).

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

*The examiner therefore has to be careful to address the correct standard of proof when addressing pre-existence versus inception in service.

2. Then readjudicate these claims in light of this and all other additional evidence. If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

